Mr. Justice Paxson
delivered the opinion of the court, March 29th, 1886.
■It is not denied that Joseph Gray, the father of the pauper, had a settlement in what is now the borough of Montoursville, in 1854. He rented a house there from Jacob Fry at $12 or $14 per annum, moved into it and resided there with' his family for over one year and paid the rent. This fixes the legal settlement of Susanna Gray, his daughter, in Montoursville in 1854. Joseph Gray does not appear tq have acquired a.subsequent settlement elsewhere. He died about March 23d, 1869, at which time he was a pauper, and was buried at the expense of the overseers of the poor of Montoursville.
It is claimed, however, that Susanna Gray acquired a settlement in Fairfield township under the following circumstances, viz.: In 1861, Letitia Gray became the owner of a house and small lot of land in Fairfield township, in which she resided with her daughter Susanjia until her death in 1882. It does not appear that Joseph. Gray lived in this house with his wife and daughter during any portion of this time.' It was claimed that the purchase of this, house by Letitia Gray gave her husband á settlement in Fairfield; that it gave him. aii estate .of freehold as tenant by the curtegy initiate ; that her seizin was his seizin. If we concede this, it does not give Joseph Gray a settlement in Fairfield, for the plain reason that to gain a settlement, there must not only be a seizin of a freehold estate but a dwelling upon it for one whole year. No such residence by him was alleged or proved.
It may be conceded that upon the death of Joseph Gray in 1869, his widow, Letitia Gray, acquired a settlement in; Fair-field by virtue of her ownership of and residence in the house in question. But did the daughter gain a settlement there also ? The latter was born in 1845. Her settlement, under all the authorities, was that of her father until his death in 1869. The daughter was then 24 years of age, and at 21 *106years of age she became emancipated: Overseers of Washington v. Overseers of Beaver, 3 W. & S., 548 ; Lewis v. Turbut, 15 Pa. St. Rep., 145. This rule, however, is not held to be true where the child is of unsound mind upon arriving at majority. It is not denied that this pauper is now insane, but there is no finding by the court below of her insanity upon her arrival at age. . The nearest approach to it is this : “ Her mind became deranged about the time she came of age in 1866 or 1867.” This finding is too uncertain for us to say that she was insane when she reached majority. It is evident from a careful examination of this record that the learned court below was not asked to hold that the pauper obtained a derivative settlement from her mother, No such point was put to the court, and the findings of fact show that no such thought was in the mind of the learned judge. Had appellants urged this point below the court would have found the facts relating thereto with certainty. This shows the necessity of'adhering to the rule laid down in Lower Augusta v. Selinsgrove, 64 Pa. St. Rep., 166, that the court cannot review the judgment below on the merits, as on an appeal; and that we can notice only the decisions on such points of evidence or law as have been excepted to. No point was put to the court below which contained even a suggestion that the pauper had acquired a derivative settlement from the mother in Fairfield.
It was claimed, however, that the pauper gained a settlement in Fairfield by virtue of an assignment or deed from her mother for the house and lot referred to. Aside from the question that this deed was defaced or altered, and the name of Joseph Gray apparently substituted for that of his daughter, the deed was that of a feme covert, and her husband did not join therein. Such a paper under all the authorities is void, and passed no title to the grantee. It was attempted to sustain this paper by the allegation that Joseph Gray had deserted his wife, but of this there was no proof.
The proceedings are affirmed.